Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claims 2-5, 9, 10, 13-17, 19-22, 24 are allowed.  However, new claims 23, 25-29 are directed to an invention that is distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 23, 25-29 must be cancelled before issuance of a notice of allowance.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



/JASON LAU/Primary Examiner, Art Unit 3762